Citation Nr: 0940989	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus, type 2, 
or coronary artery disease.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2005 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2007, the Veteran withdrew his request for a hearing 
before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board finds that the medical evidence of record is 
insufficient to decide the claim of service connection for 
hypertension to include as secondary to the service-connected 
disabilities, diabetes mellitus, type 2, or coronary artery 
disease.  Therefore further evidentiary development under the 
duty to assist is necessary.

Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

Although the Veteran was afforded a VA examination in October 
2004, the VA examination did not specifically address whether 
the service-connected diabetes aggravated the hypertension.  
Also, since the VA examination in October 2004, the RO has 
granted service connection for coronary artery disease, and 
hypertension has not been considered as secondary to service-
connected coronary artery disease. 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that: 

a). Service-connected diabetes 
mellitus, type 2, aggravated 
hypertension; or  

b). Service-connected coronary artery 
disease caused or aggravated 
hypertension. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "aggravation" means a 
permanent increase in severity, 
that is, a worsening of the 
underlying condition not due to 
the natural progress of the 
disorder as contrasted to a 
worsening of symptoms.

The examiner is also asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of possibility, 
rather it means that the weight of 
the medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The claims file must be made available 
to the examiner for review.

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

